                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,                    )
                                           )
                      Petitioner,          )                  8:18CV567
                                           )
               V.                          )
                                           )
SCOTT R. FRAKES,                           )                    ORDER
                                           )
                      Respondent.          )


      IT IS ORDERED that:

      1.       The Second Motion to Stay, filing no. 28, is denied.1

      2.       Reluctantly, the Motion for Extension of Time, Filing no. 27, is granted
               and Petitioner’s brief deadline is extended to on or before the close of
               business on Monday, November 11, 2019.2 No further extensions will be
               granted, and I mean it.

      3.       Respondent may file a reply brief on or before Wednesday, December
               11, 2019.

      DATED this 25th day of September, 2019.

                                          BY THE COURT:

                                          s/ Richard G. Kopf
                                          Senior United States District Judge



      1
          I have previously denied a similar motion and my reasoning still stands. Filing
no. 16.
      2
       Petitioner requested an extension until November 9, 2019, but that is a
Saturday.
